Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2021 has been entered.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “soft body dental cover layer” and the “one or more treatment supply layers” of claim 1; the “one or more heaters” of claim 6;  the elastomeric dental gum guard component” of claim 16; the “dental gum guard component” 
	In response to the present drawing objection applicant points to elements 2, 2a, 2b, and 2c as the claimed “cover layer”.  The written description however, identifies these elements as a “soft body 2” and “soft body” upper section 2a, middle section 2b and lower section 2c – it’s unclear how the three dimensional arch shaped body 2 having a channel for receiving a user’s teeth is reasonably described as a ”layer” in the claims when it isn’t even identified as such in the written description.  Applicant further identifies the “main supply entry port” 10 of Figure 1B as “the treatment layer.”   The examiner is simply at a loss as to how a port or opening can be referred to as “treatment layer.”  Applicant’s claim language is unduly abstract, lacking any identified correlation to the drawings that one of ordinary skill in the art attempting to identify what applicant is claiming in the drawings would be at a loss. 
	
Objection to the Written Description
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).   The written description of applicant’s drawings does not use the “dental cover layer” or the “one or more treatment supply layers” language used in the claims.   It is unclear to the examiner what disclosed structure is being claimed.   Applicant’s claim language is abstract, lacking any identified correlation to the drawings and written description that one of ordinary skill in the art attempting to identify what applicant is claiming in the drawings would be at a loss.


The examiner recognizes applicant’s ability to act as their own lexicographer, but an applicant must do so "with reasonable clarity, deliberateness, and precision" (MPEP 2111.01, section IV).  Applicant’s failure to reasonably identify in their written description which particular elements illustrated in the drawings are the “soft body dental cover layer” or the “one or more treatment supply layers” does not reasonably meet the requirements of 37 CFR 1.75(d)(1) and MPEP § 608.01(o).

Rejection based on 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 20-25 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The written description of applicant’s drawings does not use the “dental cover layer” or the “one or more treatment supply layers” language used in the claims.   It is unclear to the examiner what disclosed structure is being claimed.   Applicant’s claim language is unduly vague and abstract, lacking any identified correlation to the drawings that one of ordinary skill in the art attempting to identify what applicant is claiming in the drawings would be at a loss.  In response to the drawing objection applicant points to elements 2, 2a, 2b, and 2c as the claimed “cover layer”.  The written description however, identifies these elements as a “soft body 2” and “soft body” upper section 2a, middle section 2b and lower section 2c – it’s unclear how the three dimensional arch shaped body 2 having a channel for receiving a user’s teeth is reasonably described as a ”layer” in the claims when it isn’t even identified as such in the written description.   The Marriam Webster on-line dictionary defines a layer as “one thickness, course or fold or lying over or under another” – the examiner understands the layer language to refer something like a layered cake, a layer of paint spread out over another object, a geological layer in the earth’s crust – it is simply unclear as to how such “layer” language can reasonably be used to refer to an arch shaped mouthpiece having a channel for receiving a user’s teeth.  It is particularly confusing when applicant’s own specification doesn’t even use such language in describing the drawings of the invention.  Moreover, the use of the “layer” language used to describe what applicant identifies as the “main supply entry port” 10 of Figure 1B is a complete distortion of any reasonable meaning of the “layer”  terminology.   35 U.S.C. 112 first paragraph requires the specification to contain a written description of the invention, and of the manner and process of in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 20-25 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present claims use of the “layer” language to describe a three dimensional arch shaped body having a channel for receiving a patient’s teeth and a port/conduit/lumen as a “treatment supply layer” fails to reasonably meet the statutory requirements of claims that “particularly point out and distinctly claim” the invention.  The use of “layer” language to describe the disclosed mouthpiece and port is an unreasonable distortion of the term “layer” – particularly when such language is not used in the written description to identify the elements which are disclosed as the invention.
Moreover, it is noted that applicant’s unconventional use of the “layer” terminology leaves one at a loss as to determine any reasonable metes and bounds of language used in the claim.


The examiner recognizes applicant’s ability to act as their own lexicographer, but applicant must do so "with reasonable clarity, deliberateness, and precision" (MPEP 2111.01, section IV).  Applicant’s failure to reasonably identify in their written description which particular elements illustrated in the drawings are the “dental cover layers” or the “one or more treatment supply layers” does not reasonably meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Additionally in claim 1, (lines 4, 7, and 9) the language “soft body dental cover layer that covers a dental arch” appears to be requiring a patient’s dental arch as an element of the invention.  Language such as “for covering a dental arch” or “adapted to cover” or “configured to cover” is suggested to make it clear that applicant is not claiming the patient as part of the invention.  Applicant’s attention is directed to In re Rohrbacher, 128 USPQ 117 (CCPA 1960) for guidance in claim drafting.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 20-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al (US 9,539,075).
	

Sanders et al disclose a dental cover layer  (mouthpiece 1) for forming a treatment cavity having a vacuum (column 24, lines 5-10; “ a mouthpiece device 1, wherein is depicted a dental arch shaped cover layer, sometimes referred to as a vacuum forming layer, constructed of flexible material . . . designed to form a treatment cavity over the upper and lower teeth and gum ridges”) and one or more treatment supply layers (column 24, line 17; “Also depicted is a portion of a middle arch shaped layer designed to deliver and remove customized treatment materials to and from the vacuum forming layer”).  The Sanders et al “dental cover layer(s) preferably has a circumferential rim of sufficiently soft material and arranged so that the rim will compress and deforms to fit snuggly against the sides of the alveolar ridges of the upper and lower jaws” (column 14, lines 22-26).  Wherein the “sealing may be partially or entirely accomplished by means of a vacuum.  For example, when a vacuum is applied, the sealing rims may be sucked up against the side walls of the gum ridges” (column 14, lines 51-54).  Sanders et al further disclose a molded middle layer 4 having side walls 4b and fluid treatment passages4, 10, 11 that is coupled with the dental cover layer and provides rigidity and stiffening and would resist collapse when exposed to the vacuum pressure.  Additionally the thickened upper and lower plug sealers 7 and 8 also provide hardened sections for enabling selected/differential collapsibility.  	
In regard to claim 2, the plug sealers 7 and 8 and the molded middle section 4 are exterior to the cover layer and meet the vague “exo-skeleton” limitation.  In regard to claim 3, the molded middle section 4 meets “partially embedded” limitation.  In regard to claim 4, note sealing rim 2 and plug sealers 7.  In regard to claim 6, note heating elements 45.  In claim 7, 
	In response to the present rejection applicant argues that an anticipating reference must disclose each and every claimed element, the examiner agrees, but notes that applicant does not point to any claimed element that Sanders et al is missing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712